DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the limitation “wherein the plurality of quantum dots are to convert the incident light into converted light of a particular wavelength band, different from the wavelength band of the incident light, and output the converted light, wherein the light-scattering particles are to transmit the incident light,” recited in claim 1 and similarly recited in claim 15, is unclear as to how it is related to the “color filter layer…to transmit incident light of a particular wavelength.” Specifically, the “incident light” is understood to be emitted from the emission elements and incident on the “color conversion 
Regarding claims 8 and 17, the limitations “a first color conversion element comprising a plurality of quantum dots to convert the incident light into light of a first wavelength band; a second color conversion element comprising a plurality of quantum dots to convert the incident light into light of a second wavelength band; or a light-transmitting element comprising light-scattering particles to transmit the incident light,” recited in claim 8 and similarly recited in claim 17, are unclear as to how the quantum dots and light-scattering particles are related to the quantum dots and light-scattering particles of claim 1. It is further unclear as to how the “incident light[s]” and the “first wavelength band” and “second wavelength band” are related to the wavelength bad[s] recited in claim 1.
Regarding claim 10, the limitation “a first color conversion element to convert the incident light into light of a first wavelength band; a second color conversion element to convert the incident light into light of a second wavelength band,” are unclear as to how they are related to the “color filter layer transmitting incident light of a particular wavelength band” recited in claim 9.  Specifically, the “incident light” is understood to be emitted from the emission elements and incident on the “color conversion layer.” The light is then converted or transmitted and that wavelength light is then incident on the “color filter layer.” The claim appears to be claiming the opposite order/relationship, and is therefore unclear. 
Regarding claim 13, the limitations “a first color filter between the substrate and the first color conversion element to transmit light of a first wavelength band; a second color filter between the substrate and the second color conversion element to transmit light of a second wavelength band; and a third color filter between the substrate and the light-shielding member to transmit light of a third wavelength band,” are unclear as to how they are related to the incident light(s) and wavelength bands of claims 9 and 10.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazo Martinez et al. (US 2019/0049786; herein “Lazo Martinez”)
Regarding claim 1, Lazo Martinez discloses in Fig. 3 and related text a color panel comprising: 
a substrate (BS2) comprising a display area (e.g. region on left of Fig. 3) and a non-display area (e.g. region on right of Fig. 3) at least partially surrounding the display area, the display area comprising a plurality of pixel areas; 
a color filter layer (CF, see [0088]) on the substrate to transmit incident light of a particular wavelength band; and 
a color conversion layer (CVF, see [0088]) on the color filter layer, the color conversion layer comprising a plurality of quantum dots or light-scattering particles (see [0102] at least), 
wherein the plurality of quantum dots are to convert the incident light into converted light of a particular wavelength band, different from the wavelength band of the incident light, and output the converted light (see [0102] at least), 
wherein the light-scattering particles are to transmit the incident light, and wherein the color conversion layer further comprises, 
a dummy element (element including DSP at least, see [0110]) that is apart from the display area and is in the non- display area (see Fig. 3).
Regarding claim 2, Lazo Martinez further discloses 
wherein the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area (e.g. areas associated with CVF1, CVF2, and CVF3, see [0088] and [0091] at least), and 
the color conversion layer comprises: 
a first element  (CVF1) to cover the first pixel area, 
a second element (CVF2) to cover the second pixel area, and 
a third element (CVF3) to cover the third pixel area, wherein the third element comprises: 

wherein the first element, the second element, the third element, and the dummy element are arranged apart from one another (see Fig. 3). 
Regarding claim 4, Lazo Martinez further discloses a light-shielding member (BM, see [0089]) between the substrate (BS2) and the color conversion layer (CVF), the light-shielding member being in the non-display area and between any two of the plurality of pixel areas.
Regarding claim 8, Lazo Martinez further discloses 
the first element, the second element, the third element, and the dummy element each correspond to any one of: 
a first color conversion element comprising a plurality of quantum dots to convert the incident light into light of a first wavelength band; 
a second color conversion element comprising a plurality of quantum dots to convert the incident light into light of a second wavelength band; or 
a light-transmitting element comprising light-scattering particles to transmit the incident light (see [0093] and [0095] at least). 
Regarding claim 9, Lazo Martinez discloses in Fig. 3 and related text a display apparatus comprising: 
a display panel comprising a plurality of emission elements (elements of each pixel); and 
a color panel on the display panel and comprising a plurality of pixel areas to overlap the plurality of emission elements, 
wherein the color panel further comprises: 
a substrate (BS2) comprising a display area (e.g. an area including emission elements) and a non-display area (e.g. area including DSP) surrounding the display area, the display area comprising the plurality of pixel areas; 
a light-shielding member (BM, see [0088]) arranged to correspond to the non-display area; 
a color filter layer (CF, see [0088]) transmitting incident light of a particular wavelength band; and 

wherein the color conversion layer comprises a plurality of elements, and 
one of the plurality of elements (e.g. CVF3) comprises a first portion located in the display area and a second portion, integral with the first portion, and located in the non-display area (note that one can choose the boundary of the “display area” and the “non-display area” such that the claimed limitation is met).
Regarding claim 10, Lazo Martinez further disclose the color conversion layer comprises: 
a first color conversion element (CVF1)  to convert the incident light into light of a first wavelength band; 
a second color conversion element (CFVF2) to convert the incident light into light of a second wavelength band; and 
a light-transmitting element (CVF3) (see [0093] and [0095] at least). 
Regarding claim 11, Lazo Martinez further discloses wherein the one of the plurality of elements (CVF3) comprises any one selected from the first color conversion element, the second color conversion element, and the light transmitting element. 
Regarding claim 12, Lazo Martinez further discloses 
a dummy element (element including DSP at least, see [0110]) in the non-display area, wherein 
the dummy element is arranged apart from the one of the plurality of elements. 
Regarding claim 15, Lazo Martinez discloses in Fig. 3 and related text a display apparatus comprising: 
a display panel comprising a first emission element, a second emission element, and a third emission element (elements of pixels associated with CVF1, CVF2, and CVF3); and 
a color panel on the display panel, wherein 
the color panel comprises: 
a substrate (BS2) comprising a display area (e.g. an area including emission elements) and a non-display area (e.g. area including DSP) at least partially surrounding the display area, 
a color filter layer (CF, see [0088]) on the substrate to transmit incident light of a particular wavelength band, and 

wherein the plurality of quantum dots are to convert the incident light into converted light of a particular wavelength band and output the converted light, 
wherein the light-scattering particles are to transmit the incident light, and 
wherein the color conversion layer comprises, 
a first element (CVF1) to overlap a first emission element, 
a second element (CVF2) to overlap a second emission element, 
a third element (CVF3) to overlap a third emission element, and 
a dummy element (element including DSP at least, see [0110]) in at least a portion of the non-display area, wherein 
the first element, the second element, the third element, and the dummy element are apart from one another.
Regarding claim 16, Lazo Martinez further discloses wherein a portion of the third element (CVF3) of the color conversion layer extends toward the non-display area and covers a portion of the non-display area (note that one can choose the boundary of the “display area” and the “non-display area” such that the claimed limitation is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0162993; herein “Hong”) in view of Park et al. (US 2018/0275461; herein ”Park ‘461”)
Regarding claim 1, Hong discloses in Fig. 11 and related text a color panel comprising: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, the display area comprising a plurality of pixel areas (PX); 
a color conversion layer (300, see [0076]), the color conversion layer comprising a plurality of quantum dots or light-scattering particles (see [0082]),  

wherein the light-scattering particles are to transmit the incident light, and wherein the color conversion layer further comprises, 
a dummy element (e.g. 310 in NDA2) that is apart from the display area and is in the non- display area.
Hong does not explicitly disclose
a color filter layer on the substrate to transmit incident light of a particular wavelength band; and 
the color conversion layer on the color filter layer.
In the same field of endeavor, Park ‘461 teaches in Fig. 6 and related text a color panel comprising
a color filter layer (layer including at least 130Y and/or 130B, see [0065]) on the substrate to transmit incident light of a particular wavelength band; and 
the color conversion layer (130G, 130R, and 130W, see [0065] and [00108]) on the color filter layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘461, in order to provide a display device with high color reproducibility, luminous efficiency, and display quality (see Park ‘461 [0004] at least).
Regarding claim 2, Hong further discloses 
wherein the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area (e.g. a first, second and third PX4 spaced apart from each other), and 
the color conversion layer comprises: 
a first element (310 over first PX4, see [0083]) to cover the first pixel area, 

a third element (310 over third PX4) to cover the third pixel area, wherein the third element comprises: 
a first portion in the display area, and a second portion that is integral with the first portion and is in the non-display area (where the third element is over the PX4 closest to NDA2, see Fig. 11), and 
wherein the first element, the second element, the third element, and the dummy element are arranged apart from one another. 
Regarding claim 3, Hong further comprises wherein the dummy element (310 of NDA2) comprises the same material as that of the first element, the second element, and/or the third element (310 of first, second, or third PX4).
Regarding claim 4, the combined device shows a light-shielding member between the substrate and the color conversion layer, the light-shielding member being in the non-display area and between any two of the plurality of pixel areas (Park ‘461: the overlapping regions of 130Y and 130B function to shield light, see [0061], [0064] and [0093]).
Regarding claims 4-6 (alternate interpretation), the combined device shows 
a light-shielding member (e.g. 130B) between the substrate (100) and the color conversion layer (130G/130R/130W), the light-shielding member being in the non-display area (PA) and between any two of the plurality of pixel areas (GPX/RPX/BPX);
the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area (e.g. a first, second and third red pixel area), and 
the color filter layer (e.g. 130Y) comprises: 
a first color filter to cover the first pixel area (portion of 130Y covering the first pixel area); 
a second color filter to cover the second pixel area (portion of 130Y covering the second pixel area); and 
a third color filter to cover the third pixel area (portion of 130Y covering the third pixel area), 

a light-shielding color filter (portion of 130Y between pixels) between the substrate and the light-shielding member (130B), the light-shielding color filter corresponding to an area between the first pixel area and the second pixel area, and
the light-shielding color filter comprises the same material as that of the third color filter (portion of 130Y covering the third pixel area);
wherein a portion of the third color filter is between the substrate and the light-shielding member. 
Regarding claim 8, Hong further discloses the first element, the second element, the third element, and the dummy element each correspond to any one of (310 of first, second and third PX4 and 310 of NDA2, respectively): 
a first color conversion element comprising a plurality of quantum dots to convert the incident light into light of a first wavelength band (see [0083]); 
a second color conversion element comprising a plurality of quantum dots to convert the incident light into light of a second wavelength band; or 
a light-transmitting element comprising light-scattering particles to transmit the incident light. 
Regarding claim 9, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a plurality of emission elements (elements of pixels PX); and 
a color panel on the display panel and comprising a plurality of pixel areas (areas associated with 310/320/330 in DA) to overlap the plurality of emission elements, 
wherein the color panel further comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) surrounding the display area, the display area comprising the plurality of pixel areas; 
a light-shielding member (200 of NDA2, see [0080]) arranged to correspond to the non-display area; 

wherein the color conversion layer comprises a plurality of elements (310/320/330), and 
one of the plurality of elements (310 closest to NDA2) comprises a first portion located in the display area and a second portion, integral with the first portion, and located in the non-display area (see Fig. 11).
Hong does not explicitly disclose
a color filter layer transmitting incident light of a particular wavelength band; and  
the color conversion layer on the color filter layer.
In the same field of endeavor, Park ‘461 teaches in Fig. 6 and related text a color panel comprising
a color filter layer (130Y and 130B, see [0065]) transmitting incident light of a particular wavelength band; and 
the color conversion layer (130G, 130R, and 130W, see [0065] and [00108]) on the color filter layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer transmitting incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘461, in order to provide a display device with high color reproducibility, luminous efficiency, and display quality (see Park ‘461 [0004] at least).
Regarding claim 10, Hong further discloses 
the color conversion layer (300) comprises: 
a first color conversion element (e.g. 310) to convert the incident light into light of a first wavelength band; 
a second color conversion element (e.g. 320) to convert the incident light into light of a second wavelength band; and 
a light-transmitting element (e.g. 330) (see e.g. [0082]-[0083]). 
Regarding claim 11, Hong further discloses wherein the one of the plurality of elements (310 closest to NDA2) comprises any one selected from the first color conversion element, the second color conversion element, and the light transmitting element (see e.g. [0082]-[0083]). 
Regarding claim 12, Hong further discloses  
a dummy element (e.g. 310 or 320 in NDA2) in the non-display area, wherein 
the dummy element is arranged apart from the one of the plurality of elements (see Fig. 11). 
Regarding claim 15, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a first emission element, a second emission element, and a third emission element (elements of three pixels PX); and 
a color panel on the display panel, wherein 
the color panel comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, 
a color conversion layer (300, see [0076]), the color conversion layer comprising a plurality of quantum dots or light-scattering particles (see [0082]), 
wherein the plurality of quantum dots are to convert the incident light into converted light of a particular wavelength band and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light, and 
wherein the color conversion layer comprises, 
a first element (e.g. a first 310/320/330) to overlap a first emission element, 
a second element (e.g. a second 310/320/330) to overlap a second emission element, 
a third element (e.g. a third 310/320/330) to overlap a third emission element, and 
a dummy element (e.g. 310 in NDA2) in at least a portion of the non-display area, wherein 

Hong does not explicitly disclose
a color filter layer on the substrate to transmit incident light of a particular wavelength band, and 
the color conversion layer on the color filter layer.
In the same field of endeavor, Park ‘461 teaches in Fig. 6 and related text a color panel comprising
a color filter layer (130Y and 130B, see [0065]) on the substrate to transmit incident light of a particular wavelength band, and 
the color conversion layer (130G, 130R, and 130W, see [0065] and [00108]) on the color filter layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer transmitting incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘461, in order to provide a display device with high color reproducibility, luminous efficiency, and display quality (see Park ‘461 [0004] at least).
Regarding claim 16, Hong further discloses wherein a portion of the third element of the color conversion layer extends toward the non-display area and covers a portion of the non-display area (e.g. when the third element is 310 closest to NDA2, see Fig. 11).
Regarding claim 19, the combined device shows 
the color filter (Park ‘461: 130Y and 130B) comprises: 
a first color filter to overlap the first element (portion of 130Y/130B overlapping the first element); 
a second color filter to overlap the second element (portion of 130Y/130B overlapping the second element); and 

the color panel further comprises: 
a material portion between the first color filter and the second color filter and comprising the same material as that of the third color filter (portions of 130Y and 130B are between all pixels).
Regarding claim 20, the combined device shows the dummy element (Hong: 310 in NDA2) comprises: 
the same material as that of any one or two color filters from among the first color filter, the second color filter, and the third color filter (Park ‘461: the non-display area further comprises 130Y and 130B, see e.g. Fig. 3). 
Claims 1, 4, 7, 9-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Park et al. (US 2019/0079352; herein “Park ‘352”).
Regarding claim 1, Hong discloses in Fig. 11 and related text a color panel comprising: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, the display area comprising a plurality of pixel areas (PX); 
a color conversion layer (300, see [0076]), the color conversion layer comprising a plurality of quantum dots or light-scattering particles (see [0082]),  
wherein the plurality of quantum dots are to convert the incident light into converted light of a particular wavelength band, different from the wavelength band of the incident light, and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light, and wherein the color conversion layer further comprises, 
a dummy element (e.g. 310 in NDA2) that is apart from the display area and is in the non- display area.
Hong does not explicitly disclose
a color filter layer on the substrate to transmit incident light of a particular wavelength band; and 
the color conversion layer on the color filter layer.

a color filter layer (FP1/2, see [0146]) on the substrate to transmit incident light of a particular wavelength band; and 
the color conversion layer (CCF1/2/3, see [0146]) on the color filter layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘352, in order to further filter or block specific colors of light (see Park ‘352 [0146]-[0152]) to improve color balance and display quality.
Regarding claim 4, Hong further discloses a light-shielding member (200, see [0080]) between the substrate and the color conversion layer, the light-shielding member being in the non-display area and between any two of the plurality of pixel areas.
Regarding claim 7, the combined device shows a dummy color filter that is apart from the dummy element and is in at least in a portion of the non-display area, wherein the dummy element is between the display area and the dummy color filter (e.g. a second 310 of Hong wherein each 310 further includes a color filter as taught by Park ‘352).  
Regarding claim 9, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a plurality of emission elements (elements of pixels PX); and 
a color panel on the display panel and comprising a plurality of pixel areas (areas associated with 310/320/330 in DA) to overlap the plurality of emission elements, 
wherein the color panel further comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) surrounding the display area, the display area comprising the plurality of pixel areas; 
a light-shielding member (200 of NDA2, see [0080]) arranged to correspond to the non-display area; 

wherein the color conversion layer comprises a plurality of elements (310/320/330), and 
one of the plurality of elements (310 closest to NDA2) comprises a first portion located in the display area and a second portion, integral with the first portion, and located in the non-display area (see Fig. 11).
Hong does not explicitly disclose
a color filter layer transmitting incident light of a particular wavelength band; and 
the color conversion layer on the color filter layer. 
In the same field of endeavor, Park ‘352 teaches in Fig. 10 and related text a color panel comprising
a color filter layer (FP1/2, see [0146]) transmitting incident light of a particular wavelength band; and 
the color conversion layer (CCF1/2/3, see [0146]) on the color filter layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer transmitting incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘352, in order to further filter or block specific colors of light (see Park ‘352 [0146]-[0152]) to improve color balance and display quality.
Regarding claim 10, the combined device shows 
the color conversion layer comprises: 
a first color conversion element to convert the incident light into light of a first wavelength band (Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least); 
a second color conversion element to convert the incident light into light of a second wavelength band (Park ‘352: e.g. the element of a second red or green pixel, see [0064] at least); and 
a light-transmitting element (Park ‘352: e.g. the element of a first blue pixel, see [0059] at least) 
Regarding claim 11, Hong further discloses wherein the one of the plurality of elements (310 closest to NDA2) comprises any one selected from the first color conversion element, the second color conversion element, and the light transmitting element (see e.g. [0082]-[0083]). 
Regarding claim 12, Hong further discloses  
a dummy element (e.g. 310 or 320 in NDA2) in the non-display area, wherein 
the dummy element is arranged apart from the one of the plurality of elements (see Fig. 11). 
Regarding claim 15, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a first emission element, a second emission element, and a third emission element (elements of three pixels PX); and 
a color panel on the display panel, wherein 
the color panel comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, 
a color conversion layer (300, see [0076]), the color conversion layer comprising a plurality of quantum dots or light-scattering particles (see [0082]), 
wherein the plurality of quantum dots are to convert the incident light into converted light of a particular wavelength band and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light, and 
wherein the color conversion layer comprises, 
a first element (e.g. a first 310/320/330) to overlap a first emission element, 
a second element (e.g. a second 310/320/330) to overlap a second emission element, 
a third element (e.g. a third 310/320/330) to overlap a third emission element, and 
a dummy element (e.g. 310 in NDA2) in at least a portion of the non-display area, wherein 

Hong does not explicitly disclose
a color filter layer on the substrate to transmit incident light of a particular wavelength band, and 
the color conversion layer on the color filter layer.
In the same field of endeavor, Park ‘352 teaches in Fig. 10 and related text a color panel comprising
a color filter layer (FP1/2, see [0146]) on the substrate to transmit incident light of a particular wavelength band; and 
the color conversion layer (CCF1/2/3, see [0146]) on the color filter layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘352, in order to further filter or block specific colors of light (see Park ‘352 [0146]-[0152]) to improve color balance and display quality.
Regarding claim 16, Hong further discloses wherein a portion of the third element of the color conversion layer extends toward the non-display area and covers a portion of the non-display area (e.g. when the third element is 310 closest to NDA2, see Fig. 11).
Regarding claim 17, the combined device shows
one selected from the first element, the second element, and the third element comprises first quantum dots to convert the incident light into light of a wavelength band of a first color(Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least), 

remaining one of the first element, the second element, and the third element comprises light-scattering particles (Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least)
Regarding claim 18, Hong further discloses the dummy element (310 in NDA2) comprises: the same material as that of any one of the first element, the second element, or the third element (same as 310 in DA).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Park ‘352, as applied to claim 12 above, and further in view of Jinbo et al. (US 2017/0213872; herein “Jinbo”).
Regarding claim 13, the combined device shows the color filter layer (Park ‘352: FP1 and FP2) comprises: 
a first color filter between the substrate and the first color conversion element to transmit light of a first wavelength band (e.g. the FP1 or FP2 element of a first red or green pixel, see [0146] at least); 
a second color filter between the substrate and the second color conversion element to transmit light of a second wavelength band (e.g. the FP1 or FP2 element of a second red or green pixel, see [0146] at least); and 
a third color filter to transmit light of a third wavelength band (e.g. the FP1 or FP2 element of a third red or green pixel, see [0146] at least). 
but does not show 
the third color filter between the substrate and the light-shielding member.
In the same field of endeavor, Jinbo teaches in Fig. 2A, 3B and related text a display apparatus having a light-shielding member (66, see [0083]) wherein

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having the third color filter between the substrate and the light-shielding member, as taught by Jinbo, in order to provide an alternative positioning of the light-shielding member which allows for varied manufacture processes. Additionally, Jinbo shows that the light-shielding member above and below the color filter layer are equivalent structures known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the color filter between the substrate and the light-shielding member of Fig. 2A or 3B of Jinbo for the light-shielding member between the color filter and the substrate of Hong.
Regarding claim 14, Hong further discloses the dummy element (310 of NDA2) comprises the same material as that of at least one selected from the first color conversion element, the second color conversion element, the first color filter, and the second color filter (same as 310 in DA).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 2018/0052362) is cited for showing dummy elements in a non-display region and the color filter layer being between the light-shielding member and the substrate (see Fig. 5B and related text).
Kim et al. (US 2019/0179065) is cited for showing dummy color filter elements in a non-display region and a display apparatus having color filters and color conversion elements in all pixels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/17/2022